JEITU..71                                                02/08/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                 Case Number: PR 06-0422


                                       PR 06-0422

                                                                             FEB 0 8 2022
 IN THE MATTER OF THE PETITION OF
 PATRICK A. CLERKIN
                                                                   olt—cmereenwood
                                                                          Stc----ate
                                                                                       preme    Court
                                                                                       iViont an ..„




       Patrick A. Clerkin has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Clerkin's application for admission by rnotion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken within three years preceding the date of the application for admission. Rule
VII.A., Rules of Admission.
       Clerkin passed the MPRE in 2003 when seeking admission to the practice of law in
Texas and again in 2017 when seeking admission to practice in Massachusetts. Clerkin is
currently admitted to the State Bars of Texas, New York, New Mexico, Massachusetts,
Oregon, Kentucky, Ohio, New Jersey, Tennessee, Pennsylvania, and Oklahoma. The
petition states that Clerkin has practiced law "for 19 years without any ethical or
disciplinary action in any jurisdiction where licensed or admitted." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Patrick A. Clerkin to waive the
three-year test requirement for the MPRE for purposes of Clerkin's current application for
admission by rnotion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
                   t 4ners
the Board of Bar Exai i . at the State Bar of Montana.
      DATED this        '-- ay of February, 2022.




                                                          Chief Justice
Justices